Citation Nr: 1826209	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  10-02 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a right ankle and foot disorder, to include as secondary to a service-connected right knee disability.

2. Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1980 to February 1983. 

This matter before the Board of Veterans' Appeals (Board) is on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois (Agency of Original Jurisdiction (AOJ)).

This matter was previously before the Board in December 2013 and in April 2016. The most recent Board decision instructed the AOJ in a remand directive to associate the Veteran's most recent treatment records with the file, develop the Veteran's claim for TDIU, and obtain an addendum opinion for the Veteran's right ankle/foot disability. See April 2016 Board Decision. A review of the file reflects that the AOJ substantially complied with these instructions in accordance with Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. VA will notify the Veteran if further action, on his part, is required.


FINDING OF FACT

The Veteran does not manifest a right ankle and/or right foot condition that is etiologically related to an in-service occurrence or event, nor caused or aggravated beyond the normal progress of the disorder by his service-connected right knee disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right ankle and foot disorder, to include as secondary to a service-connected right knee disability, have not been met. 38 U.S.C. § 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). Thus, an analysis of VCAA compliance is not necessary at this time.

II. Criteria

Service connection may be granted for a current disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §1110 (2012); 38 C.F.R. §3.303. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The requirement that a current disability exist is satisfied if the claimant had a disability at the time the claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may be granted, on a secondary basis, for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. §3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability). In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. 38 U.S.C. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

III. Analysis

The Veteran contends that he twisted his right ankle on two occasions while he was on active duty in the Army at Fort Hood. See November 2007 Medical Treatment Record - Government Facility. He further claims he was treated at the Hines VA Hospital on another occasion for a sprained ankle. Id. It should be noted that with the exception of approximately 30 pages of service treatment records that the Veteran was able to provide, the Veteran's service treatment records were unable to be located after extensive attempts were made to find them. See April 2006 Correspondence. As such, a finding of unavailability was issued. Id. The case law does not lower the legal standard for proving a claim for service connection, however, but rather increases VA's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran. Russo v. Brown, 9 Vet. App. 46 (1996). 

The Veteran underwent a VA examination in October 2007, whereby the examiner noted that there was thickening in the mid portion of the Veteran's Achilles tendon in his right ankle, but nonetheless opined he had "no significant symptoms relating to the right ankle or the Achilles tendon." See November 2007 Medical Treatment Record - Government Facility. Due to this discrepancy, the Board remanded the Veteran's claim for clarification regarding a diagnosis in a December 2013 decision. See December 2013 Board Decision. A second VA examination was conducted in January 2014; here, the examiner reported that the Veteran had previously sustained an Achilles ligament tear in 1998 while leisurely playing basketball. See January 2014 CAPRI Records. Imaging at that time reflected "extensive calcification...in the Achilles' tendon [with] mild narrowing first MTP joint with small osteophytes [and] prominent medial eminence first metatarsal head." Id. As such, the Board will find that the Veteran has a current diagnosis for his right ankle and/or right foot condition. 

The service treatment records provided by the Veteran did not mention any treatment for a right ankle or right foot injury. See August 2006 STR - Medical. The Veteran stated previously that he twisted his ankle twice while in service, and was actually treated at a VA hospital on another occasion for a sprained ankle. See November 2007 Medical Treatment Record - Government Facility. However, there are no available records describing these injuries. His medical records do support a finding that he injured his right ankle after service, though; specifically, a treatment record dated January 2009 notes that he twisted his right ankle when shoveling snow several weeks prior. See November 2009 Medical Treatment Record - Government Facility. Additional treatment records do not reflect any further occurrences where he alleges he sustained injury to his right ankle, though a medical note from March 2014 does reflect he complained of left ankle pain. See October 2014 CAPRI Records. Nonetheless, finding the Veteran to be credible, the Board will give the Veteran the benefit of the doubt and subsequently find that the Veteran sprained his right ankle while in service, satisfying the second prong for service connection. 

While the October 2007 VA examiner conceded that the Veteran injured himself in service and suggested the injury was most likely an Achilles tendon sprain, he opined that there were no "significant symptoms relating to the right ankle or the Achilles tendon," with the exception of mild thickening of the right Achilles tendon. See November 2007 Medical Treatment Record - Government Facility. The examiner further stated that it was less likely than not that the Achilles tendonitis and a thickening with no loss of function can have any relation to the Veteran's service-connected right knee disability. The Board's December 2013 Decision remanded for a new examination, citing discrepancies in the examiner's opinion and the failure to provide an opinion regarding a nexus to service. See December 2013 Board Decision. 

The new VA examination, conducted in January 2014, indicated that the Veteran's ankle pain came from an Achilles tendon rupture, but claimed that this occurred ten years post-service. See January 2014 CAPRI Records. This doctor agreed with the prior examiner, and opined that the Veteran's right ankle pain is less likely than not caused by or a result of his service-connected right knee disability. However, because the examiner again failed to address whether the Veteran's right ankle disability is related to the Veteran's service, the Board remanded for an addendum opinion in its April 2016 decision. See April 2016 Board Decision. 

The addendum opinion, provided by the same examiner that conducted the April 2016 examination, recorded that the doctor felt it was less likely than not that the Veteran's right foot and right ankle conditions were caused by or a result of an in-service event or injury, and less likely than not caused or aggravated by his service-connected right knee disability. See August 2017 CAPRI Records. The examiner's rationale for his opinion included the absence of complaints of pain to his primary care physician, the absence of any right ankle condition or treatment in his available service records, and the previous VA examination. Id. Furthermore, the Veteran told the examiner himself at a January 2016 visit that he injured himself ten years post service while playing basketball and denied foot pain on either side. Id. As such, given the lack of nexus between the Veteran's current right ankle/right foot disability and an in-service event, the Board must deny the Veteran's claim for entitlement to service connection for a right ankle/right foot disability, to include as secondary to the Veteran's service-connected right knee disability. 

In so finding, the Board finds that the Veteran is credible to describe right ankle sprains in service and the symptomatology experienced in service and thereafter. As noted above, the Board has accepted his reported history of right ankle sprains in service. However, the Veteran is not competent to attribute those right ankle sprains as manifesting or causing his current right ankle/foot disability as he is not shown to possess the requisite training and expertise to render a medical opinion. Notably, the Veteran is not diagnosed with a "chronic" disease set forth in 38 C.F.R. § 3.309(a). As such, his assertions alone cannot support an award of service connection pursuant to 38 C.F.R. § 3.303(b), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), or pursuant to the presumptive provisions of 38 C.F.R. § 3.309(a). There is no doubt of material fact to be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right ankle and foot disorder, to include as secondary to a service-connected right knee disability, is denied. 


REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the issues on appeal, in order to afford the Veteran every possible consideration. 

In the case at hand, the Veteran is presently service-connected for major depressive disorder secondary to traumatic arthritis of the right knee, rated as 100 percent disabling effective December 1, 2017, traumatic arthritis of the right knee, rated as 10 percent prior to June 15, 2011 and 60 percent disabling effective August 1, 2012, and a right knee scar, rated as non-compensable. See January 2018 Rating Decision Codesheet. His combined rating is 60 percent prior to December 1, 2017 and 100 percent from December 1, 2017. 

As the Veteran has a service-connected disability rated as 60 percent since August 1, 2012, the Veteran meets the schedular requirement for eligibility for a TDIU rating for portions of the appeal. 38 C.F.R. § 4.16(a).

However, the Board does not have a sufficient amount of information regarding his employment history to make a determination regarding entitlement to TDIU. The Veteran has not submitted a VA Form 21-8940 providing an education and employment history, which would greatly assist the Board in making a determination on the issue of TDIU. The Veteran also noted that at his most recent place of employment, they were accommodating of his disabilities, raising the potential issue of a sheltered work environment. As such, the Board seeks further information regarding that issue. Lastly, the record reflects that the Veteran is in receipt of disability compensation through the Social Security Administration (SSA); the Board requests additional information, including whether or not the Veteran is still receiving this benefit given his report of earning income since the award of SSA benefits. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter advising him of the information and evidence needed to award a TDIU. This letter should also request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim of TDIU.  The letter should specifically request the Veteran to provide current employment details that include the following:

* the Veteran's current supervisor;
* the specific accommodations provided to the Veteran for his service-connected disabilities, to include his major depressive disorder and right knee disability; and
* the Veteran's current salary and/or wage, and hours worked per week since 2009.

2. Request SSA records pertinent to the Veteran's claim for SSA disability benefits, including information regarding whether he is still presently receiving SSA disability benefits and any information on work earnings since 2012. 

3. Thereafter, readjudicate the claim. If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


